



Exhibit 10.7


AMENDED AND RESTATED
SEVERANCE BENEFIT AGREEMENT


This Severance Benefit Agreement (the “Agreement”) is made as of December 30,
2008 between Leggett & Platt, Incorporated (the “Company”) and Scott S. Douglas
(the “Executive”).


RECITALS


The Executive is a key employee of the Company. The Company considers the
maintenance of sound and vital management essential to protecting and enhancing
the best interests of the Company and its shareholders. In this connection, the
Company recognizes that in today’s business environment the possibility of a
change in control of the Company may exist in the future. The Company further
recognizes that such possibility, and the uncertainty which it may raise among
key executives, could result in the departure or distraction of key executives
to the detriment of the Company and its shareholders. This Agreement supercedes
the prior Severance Benefit Agreement between the Company and the Executive.


NOW, THEREFORE, in consideration of the premises and for other good and valuable
considerations, the receipt of which are hereby acknowledged, the Company and
the Executive agree as follows:


1.    Change in Control


1.1    Change in Control. The Company may be required to provide certain
benefits to the Executive under this Agreement following each and every “Change
in Control” of the Company.


A “Change in Control” of the Company shall be deemed to have occurred if:


(a)
There is any change in control as contemplated by (i) Item 6(e) of Schedule 14A,
Regulation 14A, promulgated under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) or (ii) Item 5.01 of Form 8-K promulgated by the
Securities and Exchange Commission under the Exchange Act; or



(b)
Any “person” (as such term is used in Sections 13(d) and 14(d) of the Exchange
Act) is or becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of 25% or more of the combined voting
power of the Company’s then outstanding voting securities; or



(c)
Those persons serving as directors of the Company on the date of this Agreement
(the “Original Directors”) and/or their Successors do not constitute a majority
of the whole Board of Directors of the Company (the term “Successors” shall mean
those directors whose election or nomination for election by the Company’s
shareholders has been approved by the vote of at least two-thirds of the
Original Directors and previously qualified Successors serving as directors of
the Company at the time of such election or nomination for election); or



(d)
The Company shall be a party to a merger or consolidation with another
corporation and as a result of such merger or consolidation, less than 75% of
the outstanding voting securities of the surviving or resulting corporation
shall be owned in the aggregate by the former shareholders of the Company as the
same shall have existed immediately prior to such merger or consolidation; or



(e)
The Company liquidates, sells, or otherwise transfers all or substantially all
of its assets to a person not controlled by the Company both immediately prior
to and immediately after such sale.

    


1

--------------------------------------------------------------------------------





2.    Termination of Employment Following a Change in Control


2.1    General. During the 12-month period immediately following each and every
Change in Control (the “Protected Period”), the Executive and the Company shall
comply with all provisions of this Section 2 regarding termination of the
Executive’s employment.


2.2    Termination for Disability. The Company may terminate the Executive’s
employment for Disability unless prohibited by law. “Disability” means the
Executive’s absence from, and his inability to substantially perform, his duties
with the Company for a continuous period of six or more months as a result of
physical causes or mental illness. During any period prior to the termination of
his employment that the Executive is absent from, and is unable to substantially
perform, his duties with the Company as a result of physical causes or mental
illness, the Company shall continue to pay the Executive his full base salary at
the rate then in effect and any bonuses earned by the Executive under Company
bonus plans until such time as the Executive’s employment is terminated by the
Company for Disability. In no event, however, shall such period of continued pay
and bonus exceed 29 consecutive months. Following termination of employment
under this Section 2.2, the Executive’s benefits shall be determined in
accordance with the Company’s long term disability program as in effect on the
date hereof, or any successor program then in effect.


2.3    Termination by Company for “Cause”. The Company may terminate the
Executive for Cause as defined in this Agreement.


Termination for “Cause” under this Agreement shall be limited to the following:


(a)
The Executive’s conviction of any crime involving money or other property of the
Company or any of its affiliates (including entering any plea bargain admitting
criminal guilt), or a conviction of any other crime (whether or not involving
the Company or any of its affiliates) that constitutes a felony in the
jurisdiction involved; or



(b)
The Executive’s willful breach of the Company’s Code of Business Conduct (or any
successor policy) which causes material injury to the Company; or



(c)
The Executive’s willful act or omission involving fraud, misappropriation, or
dishonesty that (i) causes material injury to the Company or (ii) results in a
material personal enrichment to the Executive at the expense of the Company; or



(d)
The Executive’s willful violation of specific written directions of the Board or
the Company’s Chief Executive Officer provided that such directions are
consistent with this Agreement and the Executive’s duties and do not constitute
Company Action as defined in Section 2.4, and provided that such violation
continues following the Executive’s receipt of written notice by the Board
specifying the specific acts or omissions alleged to constitute such violation
and such violation continues after affording the Executive reasonable
opportunity to remedy such failure after receipt of such notice; or



(e)
The Executive’s continued, repeated, willful failure to substantially perform
his duties; provided, however, that no discharge shall be deemed for Cause under
this subsection (e) unless the Executive first receives written notice from the
Board or the Company’s Chief Executive Officer advising the Executive of
specific acts or omissions alleged to constitute a failure to perform his
duties, and such failure continues after the Executive has had a reasonable
opportunity to correct the acts or omissions so complained of.



No act or failure to act on the Executive’s part shall be considered “willful”
unless done, or omitted to be done, by the Executive in bad faith and without
reasonable belief that his action or omission was in the best interest of the
Company. Moreover, the Executive shall not be terminated for Cause unless and
until there shall have been delivered to the Executive a notice of termination
duly adopted by the affirmative vote of at least a majority of the directors of
the Board at a meeting of the Board (after reasonable notice to the Executive
and an opportunity for the Executive, together with his counsel, to be heard
before the Board), finding that in the good faith opinion of the Board the
Executive was guilty of the conduct set forth in Section 2.3(a), (b), (c), (d)
or (e) and specifying the particulars thereof in detail.


2

--------------------------------------------------------------------------------







A termination shall not be deemed for Cause if, for example, the termination
results from the Company’s determination that the Executive’s position is
redundant or unnecessary or that the Executive’s performance is unsatisfactory
or if the termination stems from the Executive’s refusal to agree to or accept
any Company Action described in Section 2.4.


2.4    Termination by Executive for Good Reason. The Executive may terminate his
employment for “Good Reason” by giving notice of termination to the Company
following (i) any action or omission by the Company described in this Section
2.4 or (ii) receipt of notice from the Company of the Company’s intention to
take any such action or engage in any such omission.


The actions or omissions which may lead to a termination of employment for Good
Reason (herein collectively and severally “Company Actions”) are as follows:


(a)
A reduction by the Company in the Executive’s base salary as in effect
immediately prior to the Change in Control or a failure by the Company to
increase the Executive’s base salary each year during the Protected Period by an
amount which at least equals, on a percentage basis, the annual increase in the
Consumer Price Index for Urban Workers (CPI-U) for the applicable year; or



(b)
A change in the Executive’s reporting responsibilities or offices as in effect
immediately prior to a Change in Control that results in a material diminution
within the Company of status, authority or responsibility; or



(c)
The assignment to the Executive of any positions, duties or responsibilities
that are materially inconsistent with the Executive’s positions, duties and
responsibilities with the Company immediately prior to the Change in Control or
a material expansion of such duties and responsibilities without the Executive’s
written consent; or



(d)
A failure by the Company, without providing substantially similar economic
benefits, to (i) continue any cash bonus or other incentive plans substantially
in the forms in effect immediately prior to the Change in Control, or (ii)
continue the Executive as a participant in such plans on at least the same basis
as the Executive participated in accordance with the plans immediately prior to
the Change in Control; or



(e)
A requirement by the Company that the Executive be based or perform his duties
more than 50 miles from the Company’s Corporate Office location immediately
prior to the Change in Control, except for required travel on the Company’s
business to an extent substantially consistent with the Executive’s business
travel obligations immediately prior to the Change in Control or, if the
Executive consents in writing to any relocation, the failure by the Company to
pay (or reimburse the Executive for) all reasonable expenses incurred by him
relating to a change of his principal residence in connection with such
relocation; or



(f)
A failure by the Company, without providing substantially similar economic
benefits, to continue in effect any benefit or other compensation plan (e.g.,
stock ownership plan, stock purchase plan, stock option plan, life insurance
plan, health and accident plan or disability plan) in which the Executive is
participating at the time of a Change in Control (or plans providing the
Executive with substantially similar economic benefits), or the taking of any
action which would adversely affect the Executive’s participation in or
materially reduce the Executive’s benefits under any of such plans; or



(g)
The Company’s failure to provide the Executive with the number of paid vacation
days to which he is entitled in accordance with the Company’s normal vacation
practices with respect to the Executive at the time of the Change in Control; or



(h)
A failure by the Company to obtain the assumption agreement to perform this
Agreement by any successor as contemplated by Section 6 of this Agreement; or





3

--------------------------------------------------------------------------------





(i)
Any purported termination of the Executive’s employment for Disability or for
Cause that is not carried out (i) pursuant to a notice of termination which
satisfies the requirements of Section 2.5 or (ii) in accordance with Section
2.3, if applicable; and for purposes of this Agreement, no such purported
termination shall be effective.



2.5    Notice of Termination and Opportunity for Cure. Any purported termination
by the Company of the Executive’s employment under Section 2.2 (Disability) or
2.3 (for Cause) or by the Executive under Section 2.4 (for Good Reason) shall be
communicated by notice of termination to the other party. A notice of
termination shall mean a notice which includes the specific termination Section
in this Agreement relied upon and shall set forth, in reasonable detail, the
facts and circumstances claimed to provide a basis for termination of employment
under the Section so indicated. Notice of termination for Good Reason under
Section 2.4 shall be made by the Executive no later than 90 days from the date
that such Good Reason first arises. If, within 30 days of receipt of such
notice, the Company takes such appropriate actions as are necessary to correct,
reverse or cure those facts and circumstances that the Executive identifies as
causing Good Reason, then no Good Reason shall have occurred.


2.6    Date of Termination. The date the Executive’s employment is terminated
under Section 2 of this Agreement is called the “Date of Termination”. In cases
of Disability, the Date of Termination shall be 30 days after notice of
termination is given (provided that the Executive shall not have returned to the
performance of his duties on a full-time basis during such prior 30-day period).
If the Executive’s employment is terminated for Cause, the Date of Termination
shall be the date specified in the notice of termination. If the Executive’s
employment is terminated for Good Reason, the Date of Termination shall be the
date set out in the notice of termination, provided that the Company fails to
correct, reverse or cure the facts giving rise to such Good Reason, as provided
in Section 2.5.


Any dispute by a party hereto regarding a notice of termination delivered to
such party must be conveyed to the other party within 30 days after the notice
of termination is given. If the particulars of the dispute are not conveyed
within the 30-day period, then the disputing party’s claims regarding the
termination shall be forever deemed waived.


2.7    Prior Notice Required of Company Actions. During the Protected Period,
the Company shall not terminate the Executive’s employment (except for
Disability or for Cause) or take any Company Action as defined in Section 2.4
without first giving the Executive at least three months’ prior notice of
termination or the planned Company Action, as the case may be.


3.    Benefits upon Termination of Employment


3.1    General. If, during the Protected Period following each Change in
Control, the Executive’s employment is terminated either (i) by the Company
(other than for Disability or Cause under this Agreement and other than for
disability or cause under the Employment Agreement) or (ii) by the Executive for
Good Reason, then the Executive, at his election, shall be entitled to the
benefits provided in this Section 3 (“Termination Benefits”).


3.2    Base Salary Through Date of Termination. The Company shall pay the
Executive his full base salary through the Date of Termination under the
Company’s regular payroll procedures and at the rate in effect at the time
notice of termination is given. The Company shall give the Executive credit for
any vacation earned but not taken and pay such amount at the time that any
earned but not yet paid bonus is paid under Section 3.3.


3.3    Pro-Rata Bonus for Year of Termination. The Company shall pay the
Executive a pro-rata bonus for the year in which his employment terminates. The
pro-rata bonus shall be equal to “A” divided by “B” with the quotient multiplied
by “C” where:


(a)
“A” equals the number of days the Executive is employed by the Company in the
year in which the termination of employment occurs (the “Termination Year”);



(b)
“B” equals 365; and





4

--------------------------------------------------------------------------------





(c)
“C” equals the maximum bonus the Executive would have been eligible for in the
Termination Year under the Company’s Key Officers Incentive Compensation Plan
(or successor plan).



The pro-rata bonus shall be paid by the Company in a lump sum, within 30 days
after the bonus amount is determinable, but no later than March 15 of the
calendar year following the calendar year in which the Executive terminates
employment.


3.4    Monthly Severance Payments. The Company shall pay the Executive the
aggregate severance payments equal to 140% of the Executive’s annual base salary
(notwithstanding any deferral of compensation) as of the date of the Change in
Control or as of the Date of Termination, whichever is greater. The 140% figure
in this Section shall be appropriately increased or decreased as the Executive’s
target bonus amount (which is expressed as a percentage of his annual base
salary and is currently 40%) is increased or decreased. Thus, for example, if
Executive’s target bonus is later increased to 50%, the 140% figure would be
increased to 150%.


The severance payments in this Section 3.4 shall be made in 12 equal,
consecutive monthly installments, with the first installment to be on the first
day of the first month immediately following the Date of Termination.


3.5    Welfare Plans and Fringe Benefits.


(a) For purposes of this Section 3.5, welfare plans and fringe benefit programs
include health, disability, life, salary continuance prior to disability,
automobile usage, and any other fringe benefit or welfare plan arrangement in
which the Executive was entitled to participate immediately prior to the Date of
Termination.


(b) The Company shall maintain in full force, for the continued benefit of the
Executive for 12 months after the Date of Termination, all welfare plans and
fringe benefit programs (including health insurance, disability insurance, and
life insurance ) that may be provided to the to the Executive as a former
employee on a tax-free basis under the Code.


(c) To the extent that any other welfare plan or fringe benefit program cannot
be maintained under Section 3.5(b) above on a tax-free basis to the Executive
under the applicable provisions of the Code, such benefits shall be continued
for the period, if any, that is recognized under Internal Revenue Code Section
409A (including guidance issued thereunder) as not resulting in a deferral of
compensation, but in no event beyond 12 months.


3.6    Retirement Plans.


(a)    The Company shall pay the Executive an additional retirement benefit as
specified in this Section 3.6. Such benefit shall be the actuarial equivalent of
the additional benefit to which the Executive would have been entitled under the
Company’s Retirement Plans in effect immediately prior to a Change in Control
had the Executive accumulated 12 additional months of continuous service
(following the Date of Termination) under such Retirement Plans both for
purposes of determining eligibility for benefits and for purposes of calculating
the amount of such benefits. If any Retirement Plan requires contributions by
participants, the amount of additional retirement benefit payable under this
Section 3.6 shall be equitably adjusted to reflect the absence of contributions
by the Executive and any matching contribution that would be contingent upon the
Executive’s contributions shall be calculated as if the Executive made the
maximum contribution allowable under the terms of such Retirement Plan. Where
the Executive’s contribution for a given Retirement Plan is calculated by
reference to salary and/or bonus, the additional benefit for purposes of this
Section 3.6 shall be calculated by reference to the Executive’s annual salary in
effect on the date of the Executive’s notice of termination and the bonus payout
percentage achieved for the year of service preceding the Executive’s notice of
termination, without adjustment for any future year increases that may have
occurred absent the termination.


(b)     For purposes of this Section 3.6, “Retirement Plans” are (i) any savings
or retirement plan sponsored by the Company that is intended to be tax-qualified
under Internal Revenue Code section 401(a), and any arrangements that make up
benefits that are not provided under such tax-qualified plans because of
compensation or benefit limits under the terms of such plans or the Internal
Revenue Code, (ii) the Executive Stock Unit Program, and (iii) any deferred


5

--------------------------------------------------------------------------------





compensation program in which the Executive participates that is adopted after
the effective date of this agreement that is intended to provide for retirement
savings.


(c)     The additional retirement benefit under this Section 3.6 shall be paid
in a cash lump sum on the date that benefits commence to the Executive under the
terms of each Retirement Plan. With respect to the additional retirement benefit
paid with respect to a tax-qualified plan, however, payment shall be made as of
the later of 30 days following the Date of Termination or the date that the
Executive attains normal retirement age under such plan.


3.7    Purchase of Company Car. The Company shall permit the Executive within 60
days from the Date of Termination, to purchase any Company automobile the
Company was providing for the Executive’s use at the time notice of termination
was given. The purchase price shall be the book or wholesale value at such time,
whichever is lower.


3.8    Termination Which Does Not Require Payment of Termination Benefits. No
Termination Benefits shall be provided by the Company to the Executive under
this Section 3 if the Executive’s employment is terminated:


(a)     By his death; or


(b)
By the Executive other than for Good Reason (e.g., by retirement); or



(c)
By the Company for Disability or for Cause under this Agreement.



As used herein, retirement by the Executive means termination of employment in
accordance with the Company’s normal retirement policy, including early
retirement, generally applicable to the Company’s salaried employees or in
accordance with any special retirement arrangement jointly established by the
Company and the Executive and mutually agreeable to both.


3.9 Modified Cutback. If the Executive is entitled to Termination Benefits under
this Agreement and other payments and/or benefits in connection with a change of
ownership or effective control of the Company covered by §280G of the Code, as
amended (collectively the "Company Payments"), and if such Company Payments
would otherwise exceed 299% of the Executive’s base amount as defined in
§280G(b)(3) of the Code (the “Threshold Amount”), then the amount of the Company
Payments will be reduced to an amount that is less than such Threshold Amount
but only if and to the extent such reduction will also result in, after taking
into account all taxes, including any income taxes (together with any interest
or penalties thereon, the “Additional Income Tax”) or any excise tax pursuant to
Code §4999, a greater after-tax benefit to the Executive than the after-tax
benefit to the Executive of the Company Payments computed without regard to any
such reduction.  If Company Payments must be reduced, the amount of severance
payable to the Executive under section 3.4 of this Agreement shall be subject to
reduction first, followed by any payments that are not subject to Section 409A. 


4.    No Obligation to Mitigate


The Termination Benefits provided under Section 3 shall not be treated as
damages, but rather shall be treated as severance compensation to which the
Executive is entitled. The Executive shall not be required to mitigate the
amount of any Termination Benefit provided under Section 3 by seeking other
employment or otherwise; provided, however, any health welfare and fringe
benefits that the Executive may receive from full time employment by a third
person shall be applied against and reduce any such benefits thereafter to be
made available to the Executive under Section 3.5.


5.    Termination of Employment Prior to Change in Control


Prior to a Change in Control, the Company shall not terminate the Executive’s
employment other than for Cause except upon at least three months’ prior notice.




6

--------------------------------------------------------------------------------





6.    Successor; Binding Agreement


The Company will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place (the assumption
shall be by agreement in form and substance satisfactory to the Executive).
Failure of the Company to obtain such agreement prior to the effectiveness of
any such succession shall be a breach of this Agreement and shall entitle the
Executive, at his election, to Termination Benefits from the Company in the same
amount and on the same terms as the Executive would be entitled to hereunder if
he terminated his employment for Good Reason, except that for purposes of
implementing the foregoing, the date on which any such election becomes
effective shall be deemed the Date of Termination. As used in the Agreement
“Company” means the Company as previously defined and any successor to its
business and/or assets which executes and delivers the agreement provided for in
this Section 6 or which otherwise becomes bound by all the terms and provisions
of this Agreement by operation of law.


This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributes, devisees and legatees. If the Executive should
die while any amount would still be payable to him hereunder if he had continued
to live, all such amounts, unless otherwise provided herein, shall be paid in
accordance with the terms of this Agreement to his devisee, legatee or other
designee or, if there be no such designee, to his estate.


7.    Miscellaneous


7.1    Notice. All notices, elections, waivers and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given when delivered or mailed by United States certified mail, return
receipt requested, postage prepaid.


7.2    No Waiver. No provisions of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in
writing, signed by the Executive and an officer of the Company. No waiver by
either party at any time of any breach by the other party of, or compliance
with, any condition or provision of this Agreement to be performed by such other
party shall be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party unless set forth expressly
in this Agreement.


7.3    Enforceability. The invalidity or unenforceability of any provisions of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.


7.4    Disputes. Any dispute or controversy arising under or in connection with
this Agreement shall be settled by arbitration in accordance with the Commercial
Arbitration Rules procedures of the American Arbitration Association. If, at any
time after 90 days from the date of the Executive’s Termination of Employment,
the Executive and the Company have not resolved any dispute or controversy
arising under or in connection with this Agreement, either the Executive or the
Company may notify the other of an intent to seek arbitration. Arbitration shall
occur before a single arbitrator in the State of Missouri; provided, however,
that if the parties cannot agree on the selection of such arbitrator within 30
days after the matter is referred to arbitration, each party shall select one
arbitrator and those arbitrators shall jointly designate a third arbitrator to
comprise a panel of three arbitrators. The decision of the arbitrator shall be
rendered in writing, shall be final, and may be entered as a judgment in any
court in the State of Missouri. Company and the Executive each irrevocably
consent to the jurisdiction of the federal and state courts located in the State
of Missouri for this purpose. The Company shall pay all costs and expenses in
connection with any arbitration under this Section 7.4, including without
limitation all reasonable legal fees incurred by Executive in connection with
such arbitration; provided, however, the Company shall not be obligated to pay
the Executive’s portion unless the Executive prevails on the majority of the
dollar amount at issue in the dispute.




7

--------------------------------------------------------------------------------





7.5    Sections; Captions. All references in this Agreement to Sections refer to
the applicable Sections of this Agreement. References in this Agreement to a
given Section (e.g., Section 3) shall, unless the context requires otherwise,
refer to all parts of such Section. The captions have been placed in this
Agreement for ease of reference only. They shall not be used in the
interpretation of this Agreement.


7.6    Term of Agreement. This Agreement shall continue in force so long as the
Executive remains employed by the Company or any successor and shall apply to
any Change in Control that occurs while the Executive remains so employed,
except as so modified by the parties from time to time, including modifications
to take into account changes in law.


7.7    Limited Right of Offset. Effective upon a Change in Control, the Company
waives, and will not assert, any right to set off the amount of any claims,
liabilities, damages or losses the Company may have against the Executive under
this Agreement or otherwise if (i) the Executive’s employment is terminated by
the Company without cause, or (ii) the Executive terminates his employment for
“Good Reason” under Section 2.4.


7.8.     Release. The payment of benefits under this Agreement are contingent
upon the Executive’s execution of a release, in a form reasonably acceptable to
Executive’s and Company’s legal counsel, waiving all claims against the Company
arising in connection with the Executive’s employment and termination of
employment with the Company.


7.9    Successive Changes in Control. A separate Change in Control shall be
deemed to have occurred with each occurrence of any event described at
subsections (a) through (e) of Section 1.1. This Agreement pertains to each and
every Change in Control, including successive Changes in Control involving the
same controlling person(s).


7.10    Interpretation of Agreement and Application of Code Section 409A. This
Agreement is intended to conform to the requirements of Internal Revenue Code
Section 409A and shall be interpreted accordingly. For such purposes, any stream
of payments due under this Agreement shall be treated as a series of separate
payments. Any payment under this Agreement that is subject to the requirements
of Internal Revenue Code Section 409A(a)(2)(B) shall be delayed six months to
conform to such requirements, at which time a single sum shall be paid equal to
any installments that have not been paid and the remainder of the installment
payments shall commence on a monthly basis thereafter.


7.11    Withholding. The Company may withhold all federal, state, and local
income and employment taxes as required under applicable laws and regulations.


IN WITNESS WHEREOF, this Agreement has been signed as of the day and year first
above written.


EXECUTIVE:
 
LEGGETT & PLATT, INCORPORATED


 
 
 
 
/s/ SCOTT S. DOUGLAS
 
By:
/s/ DAVID S. HAFFNER
Scott S. Douglas
 
 
David S. Haffner





8